Filed 9/20/22 In re Ashley A. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re ASHLEY A. et al., Persons                                   B319230
Coming Under the Juvenile Court
Law.                                                              (Los Angeles County
                                                                  Super. Ct. No.
                                                                  19CCJP04550A-B)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

EDWIN A.,

         Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Gabriela H. Shapiro, Juvenile Court
Referee. Affirmed.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Principal
Deputy County Counsel, for Plaintiff and Appellant.
                 ______________________________
       Edwin A., the presumed father of nine-year-old Ashley A.
and seven-year-old Aiden A., appeals the March 8, 2022 order
terminating his parental rights pursuant to Welfare and
Institutions Code section 366.26,1 contending the juvenile court
erred in ruling he had failed to establish the beneficial parental
relationship exception to termination (§ 366.26, subd. (c)(1)(B)(i)).
We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
      1. The Dependency Petition and Edwin’s Failed
         Reunification Efforts
      The family originally came to the attention of the
Los Angeles County Department of Children and Family Services
when Edwin arrived at a police station displaying erratic and
paranoid behaviors while caring for the children. He was placed
on a 72-hour hold pursuant to section 5150. Investigation by the
Department uncovered additional concerns as to Edwin’s mental
health and his physical abuse of Ashley, as well as mental health
issues and substance abuse by the children’s mother, Jamie M.
      On October 4, 2019 the juvenile court sustained an
amended dependency petition pursuant to section 300,
subdivision (b)(1), based on allegations that Edwin and Jamie
had mental and emotional issues making them incapable of

1
      Statutory references are to this code.



                                  2
caring for the children and placing the children at substantial
risk of serious physical harm and that, in addition, Jamie had a
history of substance abuse, including cocaine, methamphetamine
and marijuana, which created a detrimental home environment
and endangered the children’s physical and emotional health.
The court also sustained the amended petition pursuant to
section 300, subdivisions (b)(1) and (j), based on an allegation
that Edwin had inappropriately disciplined Ashley, including by
striking her with a sandal, which placed both Ashley and Aiden
at substantial risk of serious physical harm.
       At the disposition hearing on November 20, 2019, the court
declared Ashley and Aiden dependent children of the court and
removed them from parental custody, placing them with their
paternal uncle, Roniel P. The court ordered family reunification
services for Edwin, but not Jamie. Visitation for both parents
was to be monitored. Edwin was permitted a minimum of one
visit per week for two hours per visit; Jamie was allowed a
minimum of one visit per week for one hour per visit. Edwin and
                                               2
Jamie could visit the children at the same time.
     A combined six- and 12-month review hearing was held
pursuant to section 366.21, subdivisions (e) and (f)), on




2
      At the November 20, 2019 disposition hearing the court
found the Indian Child Welfare Act of 1978 (ICWA) (25 U.S.C.
§ 1901 et seq.) applied to the case in response to notice from the
Citizen Potawatomi Nation that Ashley and Aiden were enrolled
members of the tribe, as was their mother. The tribe appeared in
the proceedings to monitor the matter on behalf of the children.



                                3
                    3
September 22, 2020. During this period Edwin missed
approximately half of his scheduled visits with the children. The
paternal uncle reported that Edwin did not notify him in advance
if he intended to cancel a visit and did not provide explanations
for missing visits. Ashley and Aiden both stated they liked living
with the paternal uncle and his wife, Erika G., but missed
visiting with their father. The court found Edwin was in
substantial compliance with his case plan and ordered that
reunification services continue.
       At the contested section 366.22 18-month review hearing on
March 19, 2021, although the court found Edwin’s progress
toward alleviating or mitigating the causes necessitating
placement had been substantial, it also found he was not in
compliance with the case plan and terminated reunification
services. The court scheduled a selection and implementation
hearing pursuant to section 366.26 for July 16, 2021.
       The status review report prepared by the Department
indicated Edwin continued to miss visits with the children,
although fewer than in the past, and stated Edwin “will make
every effort to be more consistent in the future.” The paternal
uncle and aunt, who monitored Edwin’s visits, reported Edwin
had attended a majority of the scheduled visits during this review
period, but added he needed prompting during the visits to meet
his children’s needs. In addition, the paternal uncle reported
Aiden displayed concerning behaviors after visits with the
children and also when Edwin cancelled visits.


3
      Jamie passed away on June 12, 2020. At the
September 22, 2020 hearing the court ordered grief counseling for
the children.



                                4
      A last minute information for the court filed by the
Department just prior to the hearing reported that Ashley and
Aiden said felt they safe under the care of the paternal uncle and
aunt and, while they loved and cared for their father, they did not
want to reunify with him. Ashley explained her desire to
continue living with Roniel and Erika was based on her past
experience when in Edwin’s care, which included living in cars
and having little to eat. The social worker also reported, “Ashley
and Aiden hoped that if they remain long-term with the [paternal
aunt] and [paternal uncle] they hope to maintain a relationship
[with] the father and see him during visits.”
      2. The Section 366.26 Selection and Implementation
         Hearing
       In the Department’s initial report for the section 366.26
hearing filed July 9, 2021, the social worker stated Ashley and
Aiden had developed a strong attachment to their paternal uncle
and aunt with whom they had been placed since August 2019 and
“have started to view them as parental figures.” The report noted
the uncle, aunt and children had recently moved and were now
living with the paternal grandmother, which provided additional
family connections. The children continued to visit with Edwin
and “respond well toward the father and appear happy during
their visitation.” Although Edwin still canceled a few of his
scheduled visits, he now communicated with the paternal uncle
and aunt prior to cancelling. The paternal uncle and aunt, who
wished to adopt the children, indicated they hoped to maintain
ties with Edwin so that he remained in the children’s lives




                                 5
                                                        4
regardless of the outcome of the dependency proceedings. The
Department recommended the court terminate Edwin’s parental
rights and place the children for adoption.
      The section 366.26 hearing was continued several times
and was finally held on March 8, 2022. In its status review
report for that hearing the Department stated the children had
confirmed they wanted to remain with their paternal uncle and
aunt but also to maintain a relationship with their father. The
Department described Edwin’s visits, based on feedback from the
paternal uncle and aunt as the approved monitors, as “slightly
consistent” with a few cancellations. No issues during the visits
were reported. The Department recommended adoption by the
current relative caregivers as the permanent plan for the
children, “as they have developed a strong foundation and
routine. Ashley and Aiden have continuously shared their
request to remain there long-term.” The Department also
reported the children have a strong bond with the caregivers and
“view[] them as parental figures, who[m] they approach for their
needs.”
      Edwin did not appear at the hearing on March 8, 2022. His
counsel stated she had no objection to notice but requested a
continuance to allow Edwin to be present. The court found notice
proper and denied the request for a continuance.
      The children’s counsel joined the Department’s
recommendation to terminate parental rights, stating no
exception to adoption applied. Edwin’s counsel objected to


4
      The uncle and aunt, however, advised the Department they
did not wish to enter a post-adoption contract with Edwin
regarding contact and visitation.



                                6
termination based on the parental relationship exception. He
argued, “Father has maintained consistent visitation with the
children, and the children have voiced wanting to continue to see
the father. There have been no negative or concerning feedbacks
regarding the visits, and it would be in the best interest of the
children to continue the relationship.” Counsel for the
Department responded there was not sufficient evidence in the
record to establish a bond under In re Caden C. (2021) 11 Cal.5th
614 (Caden C.) such that the children would benefit more from
continuing their relationship with their father than from the
permanency provided them by adoption.
       After reviewing the three elements of the parental
relationship exception as articulated by the Supreme Court in
Caden C., the court ruled Edwin had failed to establish the
exception applied in this case. The court first noted Edwin’s
visitation might have been consistent, but it was only two to
three times per month, not weekly. Edwin visited his children
“not regularly enough,” the court found, that the relationship
between Edwin and the children would be harmed if he was not
their legal parent. Moreover, the court stated, while the
interaction between the children and Edwin may be positive, the
children had spent the majority of their lives with the paternal
uncle and aunt, and there was no evidence in the record the
children’s relationship with Edwin outweighed the benefit of the
adoptive home, which would provide consistency and stability. In
addition, the court explained, the children would not experience
the loss of a significant emotional relationship with Edwin
because the prospective adoptive parents were his brother and
sister-in-law, who intended to continue the relationship.




                                7
      The court terminated Edwin’s parental rights and
transferred care, custody and control of Ashley and Aiden for
adopting planning and placement. The children’s current
caregivers, Roniel and Erika, were designated prospective
                 5
adoptive parents.
      Edwin filed a timely notice of appeal.
                          DISCUSSION
      1. Governing Law and Standard of Review
       The express purpose of a section 366.26 hearing is “to
provide stable, permanent homes” for dependent children.
(§ 366.26, subd. (b).) Once the court has decided to end parent-
child reunification services, the legislative preference is for
adoption. (§ 366.26, subd. (b)(1); In re S.B. (2009) 46 Cal.4th 529,
532 [“[i]f adoption is likely, the court is required to terminate
parental rights, unless specified circumstances compel a finding
that termination would be detrimental to the child”].)
       Section 366.26 requires the juvenile court to conduct a two-
part inquiry at the selection and implementation hearing. First,
it determines whether there is clear and convincing evidence the
child is likely to be adopted within a reasonable time. (Caden C.,
supra, 11 Cal.5th at p. 630; Cynthia D. v. Superior Court (1993)
5 Cal.4th 242, 249-250; In re J.W. (2018) 26 Cal.App.5th 263,
266.) Then, if the court finds by clear and convincing evidence
the child is likely to be adopted, the statute mandates judicial
termination of parental rights unless the parent opposing


5
      The qualified expert witness report submitted by the
Citizen Potawatomi Nation stated adoption by the paternal uncle
and aunt constituted an ICWA-compliant kinship placement.



                                 8
termination can demonstrate one of the enumerated statutory
exceptions applies. (§ 366.26, subd. (c)(1)(A) & (B); see Caden C.,
at p. 630; In re B.D. (2021) 66 Cal.App.5th 1218, 1224-1225.)
       One of the statutory exceptions to termination is set forth
in section 366.26, subdivision (c)(1)(B)(i), which permits the court
to order a permanent plan other than adoption if “[t]he parents
have maintained regular visitation and contact with the child
and the child would benefit from continuing the relationship.” As
the Supreme Court explained in Caden C., supra, 11 Cal.5th 614,
the exception requires the parent to establish, by a
preponderance of the evidence, (1) the parent has maintained
regular visitation and contact with the child, “taking into account
the extent of visitation permitted”; (2) the child has a substantial,
positive, emotional attachment to the parent such that the child
would benefit from continuing the relationship; and
(3) terminating the relationship “would be detrimental to the
child even when balanced against the countervailing benefit of a
new, adoptive home.” (Id. at p. 636; see id. at p. 630 [“[t]he
language of this exception, along with its history and place in the
larger dependency scheme, show that the exception applies in
situations where a child cannot be in a parent’s custody but
where severing the child’s relationship with the parent, even
when balanced against the benefits of a new adoptive home,
would be harmful for the child”].)
       When the benefits of a stable, adoptive, permanent home
outweigh the harm the child would experience from the loss of a
continued parent-child relationship, the court should order
adoption. (Caden C., supra, 11 Cal.5th at p. 634.) However, “‘[i]f
severing the natural parent/child relationship would deprive the
child of a substantial, positive emotional attachment such that,’




                                  9
even considering the benefits of a new adoptive home,
termination would ‘harm[]’ the child, the court should not
terminate parental rights.” (Id. at p. 633.)
       We review the juvenile court’s findings as to whether the
parent has maintained regular visitation and contact with the
child and the existence of a beneficial parental relationship for
substantial evidence. (Caden C., supra, 11 Cal.5th at pp. 639-
640; cf. In re R.V. (2015) 61 Cal.4th 181, 200-201 [“[t]here is,
however, no single formulation of the substantial evidence test
for all its applications”; where a party fails to meet its burden on
an issue in the juvenile court, “the inquiry on appeal is whether
the weight and character of the evidence . . . was such that the
juvenile court could not reasonably reject it”].) We review the
third step—whether termination of parental rights would be
detrimental to the child due to the child’s relationship with his or
her parent—for abuse of discretion. (Caden C., at p. 640.)
      2. The Juvenile Court Did Not Abuse Its Discretion in
         Concluding Edwin Failed To Establish the Parental
         Relationship Exception to Adoption
      As discussed, it was Edwin’s burden to establish all three
elements required for the parental relationship exception to
apply in this case. He failed to do so.
         a. Regular visitation and contact
       Although the juvenile court observed that Edwin’s
visitation had become relatively consistent by the time of the
section 366.26 hearing, it had not been so for much of the
dependency proceedings. For more than a year following the
disposition hearing, Edwin missed nearly as many scheduled
visits as he attended, and he generally provided no advance
notice or after-the-fact explanation for failing to appear. Edwin



                                 10
conceded this lack of consistency and promised the social worker
he would work on the problem. While slightly better in the
subsequent months, the issue of missed visits continued through
the section 366.22 hearing in March 2021. Thereafter (that is,
once reunification services were terminated), Edwin participated
in most of the planned visits. But the court’s evaluation of
visitation for purposes of the parental relationship exception
properly considers the entire time the children have been
removed from parental custody, not simply the period
immediately before the hearing at which termination of parental
rights is at issue. (See In re C.F. (2011) 193 Cal.App.4th 549, 554
[“Sara was more consistent with visitation as the section 366.26
hearing neared, but we agree with the Agency’s assessment that
overall her visitation was sporadic. Sporadic visitation is
insufficient to satisfy the first prong of the parent-child
relationship exception to adoption”]; see also In re J.C. (2014)
226 Cal.App.4th 503, 531 [considering lapses in visitation that
had occurred prior to the last six weeks of dependency as
supporting the finding there was not regular visitation and
contact].)
       In addition, as the court noted, even when he stopped
missing a significant number of scheduled visits, Edwin still saw
the children only two or three times a month, not weekly. While
Edwin is correct that weekly visitation, in the abstract, is not a
requirement for the parental relationship exception to apply, the
Caden C. Court instructed that, for purposes of proving this
element of the exception, the parent’s visitation must be assessed
“taking into account ‘the extent permitted by court orders.’”
(Caden C., supra, 11 Cal.5th at p. 632.) Court orders in effect
beginning in November 2019 allowed Edwin at least one visit per




                                11
week. His decision to visit the children for no more than half of
the time allowed by the court fully supported the court’s finding
Edwin failed to prove the first required element.
           b. Beneficial relationship
       The second element of the parental relationship exception
has two components: The child has a positive emotional
attachment to the parent, and the child would benefit from
continuing the relationship. (See Caden C., supra, 11 Cal.5th at
p. 636.) Ashley’s and Aiden’s desire to continue to visit with
Edwin, even though they did not want to reunite with him,
indicated a positive relationship existed between the children and
Edwin. But the record is devoid of evidence the children would
actually benefit from continuing that relationship. (See
Caden C., at p. 632 [whether “‘the child would benefit from
continuing the relationship’” with his or her parent is shaped by
factors “such as ‘[t]he age of the child, the portion of the child’s
life spent in the parent’s custody, the “positive” or “negative”
effect of interaction between parent and child, and the child’s
particular needs’”]; In re Katherine J. (2022) 75 Cal.App.5th 303,
317.) Edwin did not appear at the section 366.26 hearing, and
his counsel offered no evidence to support a finding the children
actually benefited from occasional visits with their father,
however pleasant they may have been. To the contrary, the
paternal uncle reported Aiden displayed concerning behaviors
after visits and also when Edwin cancelled visits. Roniel also
reported Edwin had difficulties responding to the children’s
emotional needs during their visits.
         c. Detriment from termination of the relationship
      The final question is not simply how regularly and
consistently Edwin visited the children or whether they enjoyed a



                                12
positive, beneficial relationship with him, but whether the
benefits of stability and permanence through adoption by the
paternal uncle and aunt—with whom the children had been
living for most of the past three years and felt safe—was
outweighed by the harm that would be caused by severing the
children’s relationship with Edwin. As the Supreme Court in
Caden C. cautioned, the legislative preference—the “norm”—is
for adoption; the parental relationship exception, like the other
exceptions to termination of parental rights, applies only in
“‘exceptional circumstances.’” (Caden C., supra, 11 Cal.5th at p.
631; accord, In re Celine R. (2003) 31 Cal.4th 45, 53.)
       Here, the juvenile court, expressly applying the correct
Caden C. analysis, concluded there was no evidence in the record
that the children’s relationship with Edwin outweighed the
benefits of consistency and stability in the adoptive home of their
paternal uncle and aunt. Moreover, as the court explained, the
prospective adoptive parents intended to allow the children to
continue to visit with Edwin, so “the relationship will continue as
it is. But they will at the same time benefit from an adoptive
home where they have parents who are consistent in their lives
and able to provide for them.”
       Edwin disputes the court’s determination, arguing a
permanent plan of legal guardianship would better serve the
children’s interests. He has not, however, demonstrated the
court’s finding was arbitrary or irrational. To the contrary, in
light of the minimal evidence that would support application of
the parental relationship exception, that decision was well within
the court’s discretion.




                                13
                        DISPOSITION
     The juvenile court’s March 8, 2022 order terminating
parental rights is affirmed.




                                        PERLUSS, P. J.
     We concur:



           SEGAL, J.



           FEUER, J.




                              14